Citation Nr: 1734509	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Barrett's mucosa, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hernias, to include as secondary to Barrett's mucosa.

3.  Entitlement to at total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for Barrett's mucosa and for hernias as secondary to Barrett's mucosa; granted service connection and assigned an initial zero percent (noncompensable) rating, each, for diabetic retinopathy and erectile dysfunction, effective November 17. 2008; and denied a TDIU.  In October 2009, the Veteran filed a notice of disagreement (NOD) as to the initial ratings assigned for diabetic retinopathy and erectile dysfunction, as well as with the denials of service connection for Barrett's mucosa and hernias, and a TDIU. The RO issued a statement of the case (SOC) as to these five issues in July 2010, and the Veteran filed a substantive appeal as to all five issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In June 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the erectile dysfunction claim. 

In April 2013, the Board dismissed the claim for a higher initial rating for erectile dysfunction and remanded the remaining claims on appeal for further action. After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim, and returned the matters to the Board.

In July 2016, the Board denied the claim of entitlement to a higher rating for diabetic retinopathy and remanded the remaining claims on appeal for further action.  After accomplishing further action, the AOJ continued to deny each claim, and returned the matters to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.    VA will notify the Veteran when further action is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision in these matters. 

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, with respect to the claim for service connection for Barrett's mucosa, the Board notes that this matter was most recently remanded in July 2016 to obtain an additional medical opinion in connection with the claim.  The Board noted that the Veteran asserted that this disability is the result of exposure to herbicides during his service in Vietnam.  It was observed that the Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicide agents (including Agent Orange) during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  While Barrett's mucosa is not listed as one of the diseases that may be service-connected on a presumptive basis based on herbicides exposure (see 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir.1994).  The Veteran also indicated that the private physician who has treated him for Barrett's disease told him that he could not "rule out" the possibility that such disease was the result of exposure to Agent Orange. 

The AOJ obtained a medical opinion in December 2016.  The examiner was asked to determine whether the condition had its onset during service or is/was otherwise medically related to service, to include presumed in-service herbicide exposure.  The examiner stated that VA has recognized certain cancers and health problems as presumptive diseases associated with exposure to Agent Orange or other herbicides, and that Barrett's mucosa is not on that list.  The examiner then explained that the Veteran did not have a diagnosis of Barrett's esophagus until 2005 and opined that the Veteran's Barrett's mucosa is less likely than not incurred in or caused by exposure to Agent Orange.  Although the examiner discussed that the VA does not presume Barrett's mucosa to be associated with exposure to Agent Orange, the examiner, did not discuss whether the Veteran's condition could have directly result from exposure to Agent Orange in service.  As such, a remand of this matter for an additional opinion is required.  See Stegall,  11 Vet. App. at 271. ; see also 38 U.S.C.A. § 5103A (West 2014) ; 38 C.F.R. § 3159 (2016).

Thus, on remand, the AOJ should arrange to obtain an addendum medical opinion from a physician (M.D.) based on claims file review (if possible).  The AOJ should arrange for further examination of the Veteran if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

With respect to the claim for service connection for hernias,as noted in the prior remand, because there is medical information of record indicating that this condition may be secondary to Barrett's mucosa, any determination with respect to the Barrett's mucosa claim may impact the disposition of the hernias claim.  The hernias claim is therefore inextricably intertwined with the Barrett's mucosa claim.  See, e.g., Harris v. Derwinski, Vet. App. 180, 183 (1991).  Likewise, the claim for a TDIU may be impacted by any determination with respect to, and is thus inextricably intertwined with, the service connection claims.  As adjudication of these remaining claims on appeal would be premature, at this juncture, these matters are being remanded, as well.  Id; see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined). 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to all claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Tennessee Valley Healthcare System (Tennessee Valley HCS) and that records from that facility dated through May 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Tennessee Valley HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the ng claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include the Veteran's treatment records from the Tennessee Valley HCS since May 2017.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c)  with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and response received are associated with the claims file, arrange to obtain an opinion, by an appropriate physician,  in connection with the claim for service connection for Barrett's mucosa.  If the physician determines that an examination is needed, one should be arranged. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions. 

The should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diagnosed Barrett's mucosa had its onset during service or is otherwise medically related to  service-particularly, presumed in-service exposure to herbicides. 

In addressing the above, the physician must consider and discuss all medical and other objective evidence, as well as all lay assertions, to include the Veteran's asserts as to the nature, onset, and continuity of symptoms.  

Notably, the absence of evidence of relevant treatment in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings (if any), along , along with complete, clearly stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998). 
 
6 . After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority. 
 
7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC  that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

